Citation Nr: 1823705	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 507	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include whether new and material evidence has been submitted to reopen the claim. 

2.  Entitlement to service connection for degenerative joint disease, L4-5 status post-laminectomy, to include whether new and material evidence has been submitted to reopen the claim.  

3.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been submitted to reopen the claim.  

4.  Entitlement to service connection for a lung condition, also claimed as chronic obstructive pulmonary disease (COPD), to include whether new and material evidence has been submitted to reopen the claim.

5.  Entitlement to service connection for right hand carpal tunnel syndrome, including as secondary to service-connected right thumb scar, to include whether new and material evidence has been submitted to reopen the claim.  

6.  Entitlement to service connection for left hand carpal tunnel syndrome, including as secondary to service-connected right thumb scar, to include whether new and material evidence has been submitted to reopen the claim.  

7.  Entitlement to service connection for heart condition.  

8.  Entitlement to service connection for stage 3 kidney failure, to include whether new and material evidence has been submitted to reopen the claim.  

9.  Entitlement to service connection for ischemic optic neuropathy, to include whether new and material evidence has been submitted to reopen the claim.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of entitlement to service connection on the merits for degenerative joint disease, L4-5 status post-laminectomy, bilateral hearing loss, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2006, the RO denied service connection for bilateral hearing loss and the Veteran did not perfect an appeal. 

2.  The evidence submitted since the RO's June 2006 decision raises a reasonable possibility of substantiating the underlying claim for service connection for bilateral hearing loss and is therefore new and material evidence.

3.  In October 2010, the RO denied service connection for back disability, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome and right hand carpal tunnel syndrome and the Veteran did not perfect an appeal.

4.  The evidence submitted since the RO's October 2010 decision raises a reasonable possibility of substantiating the underlying claim for service connection for back disability, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome and right hand carpal tunnel syndrome and is therefore new and material evidence.

5.  In April 2012, the RO denied service connection for a lung condition, also claimed as COPD, and the Veteran did not perfect an appeal.

6.  The evidence submitted since the RO's April 2012 decision raises a reasonable possibility of substantiating the underlying claim for service connection for a lung condition, also claimed as COPD and is therefore new and material evidence.

7.  In June 2013, the RO denied service connection for stage 3 kidney failure, and the Veteran did not perfect an appeal.

8.  The evidence submitted since the RO's June 2013 decision raises a reasonable possibility of substantiating the underlying claim for service connection for stage 3 kidney failure and is therefore new and material evidence.

9.  The evidence reflects that the Veteran did not have service in the Republic of Vietnam or its inland waters during the Vietnam era, and he is not shown by competent and probative evidence to have been exposed to herbicide agents in service.

10.  The competent evidence of record shows that diabetes mellitus was not present in service, has not been continuous since discharge from service, and was not manifested to a compensable degree within one year of separation from service and there is no nexus between the Veteran's current diabetes mellitus and service.

11.  The competent evidence of record shows that ischemic optic neuropathy is not etiologically related to service or is otherwise related to or attributable to a service-connected disability.

12.  The competent evidence of record shows that coronary artery disease symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation.  

13.  The competent evidence of record does not establish that chronic obstructive pulmonary disease was present during or was otherwise caused by service, to include as a result of any exposures therein.

14.  The competent evidence of record shows that chronic kidney failure was not present in service, has not been continuous since discharge from service, was not manifested to a compensable degree within one year of separation from service and there is no nexus between the Veteran's current chronic kidney failure and either his military service or to a service-connected disability.  

15.  The competent evidence of record shows that heart disability symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final regarding the issue of service connection for bilateral hearing loss.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the RO's June 2006 rating decision sufficient to reopen the Veteran's claim of service connection for bilateral hearing loss. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The October 2010 rating decision is final regarding the issue of service connection for back disability, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome and right hand carpal tunnel syndrome.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

4.  New and material evidence has been received since the RO's October 2010 rating decision sufficient to reopen the Veteran's claim of service connection for back disability, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome and right hand carpal tunnel syndrome.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The April 2012 rating decision is final regarding the issue of service connection for a lung condition, also claimed as COPD.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

6.  New and material evidence has been received since the RO's April 2012 rating decision sufficient to reopen the Veteran's claim of service connection for a lung condition, also claimed as COPD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

7.  The June 2013 rating decision is final regarding the issue of service connection for stage 3 kidney failure.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

8.  New and material evidence has been received since the RO's June 2013 rating decision sufficient to reopen the Veteran's claim of service connection for stage 3 kidney failure.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

9.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309.

10.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

11.  The criteria for service connection for ischemic optic neuropathy have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310.

12.  The criteria for service connection for COPD, including as due to herbicide agent and asbestos exposure, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

13.  The criteria for service connection for chronic kidney failure have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

14.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).   

With respect to the Veteran's claims for service connection, he alleges his disabilities are due to exposure to herbicide agents in service, but such exposure is not shown.  In May 2013, the AOJ made a formal finding that there was insufficient evidence to concede he was exposed to Agent Orange or other herbicide agents.  Absent any competent medical evidence suggesting that such disabilities might be related to his service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (CAVC) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Review of the record does not raise any due process errors, to include after review of the hearing transcript.


II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied in a June 2006 rating decision.  Service connection for a back disability, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome and right hand carpal tunnel syndrome was initially denied in an October 2010 rating decision.  Service connection for a lung condition, also claimed as COPD, was denied in an April 2012 rating decision.  Finally, service connection for a stage 3 kidney failure was denied in a final June 2013 rating decision.  

Pertinent evidence received since the June 2006, October 2010, April 2012, and June 2013 rating decisions includes lay statements from the Veteran, Social Security Administration (SSA) medical records, and VA medical treatment records, including a positive nexus opinion as to the etiology of the Veteran's back disability.  Also added to the claims file is a transcript of the Veteran's August 2016 Board hearing testimony.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the respective June 2006, October 2010, April 2012, and June 2013 rating decisions is new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a back disability, diabetes mellitus, bilateral hearing loss, ischemic optic neuropathy, left hand carpal tunnel syndrome, right hand carpal tunnel syndrome, stage 3 kidney failure and COPD is warranted.  

III.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, are considered chronic, per se, and therefore may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

If a Veteran was exposed to an herbicide agent during active service and manifests coronary artery disease to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (November 19, 2015).  In this case, the Board concedes that the Veteran had asbestos exposure based upon his electrician MOS in service.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

a.  Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus, including as due to in-service exposure to herbicide agents and asbestos.  For the reasons stated below, service connection is not warranted on a direct or presumptive basis.

Initially, the Board notes that the Veteran is currently diagnosed with diabetes mellitus, as noted in his VA treatment records.  Therefore, the Veteran has a current disability.  38 C.F.R. § 3.303.  

With regard to service incurrence, the Veteran's service personnel records do not reflect service in the Republic of Vietnam so as to trigger presumptive exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection is therefore not available on this basis.  The Veteran contends that he was exposed to herbicide agents while stationed at Ramstein Air Force Base.  In a December 2012 statement, the Veteran argued that herbicide agents were stored in hangars at Ramstein and were flown from Ramstein to Vietnam.  

A formal finding from the Joint Services Records Research Center (JSRRC) Coordinator, dated May 2013, noted the evidence failed to confirm the Veteran was exposed to herbicide agents, while stationed at Ramstein Air Force Base.  

On the issue of herbicide agent exposure, the weight of the evidence demonstrates that the Veteran was not exposed to herbicide agents, nor may he be presumed to have been so exposed.  The Board has carefully reviewed the evidence but finds the Veteran is not competent to attest to what specific material he saw in containers, as he has not shown to have specialized knowledge in this area.  Further, VA has fulfilled its duty to assist in seeking out evidence of this exposure, but the record does not support a finding of presumed exposure.

The Veteran's service treatment records reflect no chronic symptoms of diabetes mellitus were manifested during active service.  The Board notes a July 1971 service treatment record listing diabetes under the Veteran's pertinent history.  However, the Veteran on several occasions has denied either a personal or family history or diabetes.  Further, symptoms of diabetes mellitus were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation.  Indeed, the post-service medical treatment records indicate that the Veteran was first diagnosed with diabetes in 1999, more than 20 years after separation from service.  

The Veteran asserts that diabetes mellitus is related to his claimed in-service herbicide exposure or, alternatively to asbestos exposure.  As discussed above, the evidence does not show he was exposed to herbicides during active service.  With respect to asbestos exposure, the only evidence purporting to establish a nexus between the Veteran's conceded asbestos exposure and diabetes mellitus comes from the Veteran himself.  The evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his diabetes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran has diabetes that is etiologically related to active service, to include asbestos exposure, service connection is not warranted and the claim must be denied. 

In summary, the Veteran was not exposed to herbicides during active service, nor has it been established that his conceded exposure to asbestos in service caused his diabetes mellitus.  Additionally, diabetes mellitus has not been shown to have originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

b.  Ischemic Optic Neuropathy 

The Veteran asserts that he has vision problems and vision loss secondary to his diabetes mellitus.  The Veteran has not asserted, and the evidence does not raise the issue, of direct service connection.

The Veteran was afforded a VA examination in August 2010, at which time he was diagnosed with diabetic retinopathy.  The Veteran's uncorrected distance visual acuity was 20/100 in each eye.  Uncorrected near visual acuity was 20/250 in each eye.  The examiner opined that the best assessment for the Veteran was ischemic optic neuropathy secondary to diabetes.  

The record does not suggest and the Veteran has not asserted that his ischemic optic neuropathy is directly related to his active service, including exposure to herbicides.  As the Board has herein denied service connection for diabetes mellitus, service connection for ischemic optic neuropathy secondary to diabetes is not warranted and is denied as a matter of law.  38 C.F.R. § 3.310. 

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for ischemic optic neuropathy is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

c.  Heart Condition

The Veteran contends that he is entitled to service connection for a heart condition, including as due to in-service exposure to herbicide agents or asbestos.  For the reasons stated below, service connection is not warranted on a direct or presumptive basis.  

As established above, the Board cannot verify actual or presumptive in-service exposure to herbicide agents; thus, presumptive service connection for coronary artery disease based on exposure to herbicide agents in active service is not warranted.  However, the Board will consider other applicable legal theories of entitlement.  38 U.S.C. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The medical evidence of record shows that the Veteran currently has and is being treated for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery.  Thus, the Veteran has a current disability for purposes of direct service connection.  

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued and the service treatment records do not reflect complaints, treatment or a diagnosis of coronary artery disease while in service.  

Moreover, concerning the third element, there is no competent and credible evidence of record linking the Veteran's coronary artery disease to his active duty service generally, including any asbestos exposure.  While the Veteran has asserted his coronary artery disease is related to service, as indicated, the Veteran's assertion is based on his contention of herbicide agent and asbestos exposure.  The Veteran is not competent to provide such an opinion regarding service connection under the facts of this appeal, as to do so requires medical expertise that the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's coronary artery disease is related to his active duty service, and therefore the third element is not met.  As neither the second nor the third element has been met, service connection for coronary artery disease on a direct basis is not warranted.  38 C.F.R. § 3.303.

Finally, there is no evidence that the Veteran's coronary artery disease manifested to a compensable level within one year following separation from service.  As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for coronary artery disease based on continuity of symptomatology is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's coronary artery disease is causally related to his service, manifested within an applicable presumptive period, or that it is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

d.  COPD

The Veteran claims that his COPD is due to his in-service asbestos exposure.  Specifically, he contends that the working conditions he experienced as a construction worker in service exposed him to asbestos, chemicals, and concrete dust.  This exposure, he contends, contributed to his health issues, including COPD.  

The Veteran was diagnosed with COPD in a March 2014 VA examination.  Thus, he has a current disability for purposes of direct service connection.  

The Veteran's service treatment records reflect treatment for coughing, chest pain, and shortness of breath in January 1975.  A chest x-ray was negative and the Veteran was diagnosed with bronchitis.  In May 1976, the Veteran was seen for shortness of breath with wheezing.  He was diagnosed with a viral syndrome and released back to duty.  Thus, he has an in-service event, disease, or injury for purposes of direct service connection.  Also, as established above, the Board concedes that the Veteran was exposed to asbestos in active service.  

At a March 2014 VA examination, the Veteran stated that he developed chest pain and shortness of breath in approximately 2005.  He also reported that he smoked one pack of cigarettes per day for 13 years before he quit in 1982.  With regard to his in-service activities, the Veteran reported that he was civil/electrical engineer from 1972 to 1974 where he remodeled buildings that required removal of asbestos from pipes and electrical wiring.  He stated that he was in constant contact with asbestos during that time period.  

The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness, to include asbestos exposure.  The examiner noted the Veteran's history of smoking, which he stated is the number one risk factor for development of COPD.  He also noted that the Veteran had never been diagnosed with asbestosis nor did a CT scan of his chest show signs of interstitial fibrosis consistent with asbestosis and common in individuals with extensive asbestos exposure.  

The Board finds that the evidence of record does not support a finding of service connection for COPD.  

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's currently diagnosed COPD and his active military service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's COPD was related to service.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing his COPD to his asbestos exposure.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current COPD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for COPD.  Accordingly, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

e.  Stage 3 Kidney Failure

The Veteran seeks service connection for stage 3 kidney failure, including as due to diabetes mellitus, herbicide agent exposure, and asbestos exposure.  

VA medical treatment records reveal that the Veteran receives continuing treatment for chronic kidney failure.  Thus, he has a current disability for purposes of direct service connection.  

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued and the service treatment records do not reflect complaints, treatment or a diagnosis of renal disease or kidney failure in service.  

To the extent the Veteran contends his kidney failure is due to exposure to herbicide agents in service, the regulations do not provide presumptive service connection for kidney failure based on exposure to herbicide agents. 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, as established above, the Board cannot verify actual or presumptive in-service exposure to herbicide agents; thus, presumptive service connection for kidney failure based on exposure to herbicide agents in active service is not warranted.  The Board has carefully reviewed the evidence but finds the Veteran is not competent to attest to what specific material he saw in containers, as he has not shown to have specialized knowledge in this area.  Further, VA has fulfilled its duty to assist in seeking out evidence of this exposure, but the record does not support a finding of presumed exposure.  Similarly, there is no evidence suggesting that the Veteran developed kidney failure within one year of discharge from service.  38 C.F.R. § 3.309(a).  However, the Board will consider other applicable legal theories of entitlement.  38 U.S.C. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

To the extent that the Veteran claims that his kidney failure is secondary to his diabetes mellitus, the Board has denied service connection for diabetes, as noted above.  The Board acknowledges that the Veteran's medical physicians have stated that his chronic kidney disease is more than likely related to his diabetes but as the Board has herein denied service connection for diabetes mellitus, service connection for kidney failure secondary to diabetes is not warranted and is denied as a matter of law.  38 C.F.R. § 3.310. 

The Board has considered the Veteran's assertions that his chronic kidney failure is related to his active service in general, to include herbicide agent and asbestos exposure.  Because the Veteran is a layperson and the question presented is not one capable of resolution by lay observation, but is medical in nature and requires medical expertise, he is not competent to opine regarding the etiology of the chronic kidney failure.  See Jandreau, 492 F. 3d at 1377.  Accordingly, the Veteran's opinion regarding the etiology of his chronic kidney failure does not merit any substantial probative value.

The preponderance of the evidence is against the claim of service connection for chronic kidney failure, to include as secondary to non-service connected diabetes mellitus and as due to herbicide agent or asbestos exposure.  Accordingly, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease, L4-5 status post-laminectomy, diabetes mellitus, ischemic optic neuropathy, left hand carpal tunnel syndrome, right hand carpal tunnel syndrome, stage 3 kidney failure, bilateral hearing loss, and a lung condition; to that extent, the appeal is granted.  

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for ischemic optic neuropathy, to include as secondary to diabetes mellitus and as due to exposure to herbicide agents, is denied.  

Entitlement to service connection for a heart condition, to include as due to exposure to herbicide agents and asbestos, is denied.  

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied.  

Entitlement to service connection for chronic kidney failure, to include as due to exposure to herbicide agents and asbestos, is denied.  


REMAND

a.  Back Disability

In November 2016, the Veteran submitted a statement from his VA physician stating that his chronic back pain may be secondary to an accident he experienced while on active duty.  The Board notes that this opinion attempts to establish a nexus between the Veteran's service and his current back disability.  In this case, however, the opinion fails to meet the required evidentiary standard because "may" is too speculative upon which to base a grant of service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding that a doctor's statement framed in terms such as "could have been" is not probative).

Nonetheless, as the Board is reopening the claim for service connection , a remand is necessary in order to obtain a new opinion so as to determine the nature and etiology of the Veteran's back disability.  

b.  Bilateral Hearing Loss

With respect to the Veteran's claim for service connection for bilateral hearing loss, the May 2006 VA audio examination did not find that the Veteran had bilateral hearing loss for VA purposes, but the record, including testimony at the October 2017 Board hearing, reflects worsened symptoms since May 2006.  Therefore, a new VA examination is needed to determine whether the Veteran now has bilateral hearing loss due to service.

c.  Bilateral Carpal Tunnel Syndrome

The Veteran contends that he is entitled to service connection for carpal tunnel syndrome of the left and right wrist, as secondary to service-connected right thumb injury.  

At the outset, the Board notes that the Veteran has current diagnoses of left and right wrist carpal tunnel syndrome.  He is also service-connected for a residual scar on the right thenar eminence.  Thus, the determinative issue is whether there is a nexus between the Veteran's current bilateral carpal tunnel syndrome and his service-connected disability.  38 C.F.R. § 3.310.  

The Veteran was afforded a VA examination in July 2009 and was diagnosed with bilateral carpal tunnel syndrome, which the examiner opined was not a result of the service-connected right hand injury.  The examiner noted that the right hand injury did not result in injury or damage to the median nerve, while bilateral carpal tunnel syndrome is a result of compromise of the medial nerve.  Unfortunately, this examination did not address whether the Veteran's bilateral carpal tunnel syndrome was aggravated by his service-connected right hand injury, as is required under 38 C.F.R. § 3.310.  Thus, the Board finds that another VA examination is warranted to fully address secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any relevant, outstanding VA medical treatment records. All reasonable attempts should be made to obtain any identified records.

2.  After completion of step 1, schedule the Veteran for a VA examination with an appropriate VA medical professional to ascertain the nature and etiology of his back injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements and the November 2016 statement from E.J., RN, and explain the rationale for the opinion given.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is etiologically related to the Veteran's service.  

3.  After completion of directive #1, schedule the Veteran for a VA audiology examination to ascertain the nature and etiology of any bilateral hearing loss.  After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Does the Veteran have current bilateral hearing loss for VA purposes?

b.  If so, whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is attributable to the Veteran's active service.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completion of directive #1, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed. The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

a.  Whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome is etiologically related to his service.  

b.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome is caused by his service-connected residual scar on the right thenar eminence.  

c.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that such bilateral carpal tunnel syndrome is aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected residual scar on the right thenar eminence.  

A full rationale must be provided for any opinion offered. If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal. If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


